DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-9, 12, 16, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sprogis, U.S. Patent Application Publication Number 2018/0374180.
As per claim 7, Sprogis explicitly teaches: said mobility assistance device being a wheelchair.  (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may 
As per claim 8, Sprogis explicitly teaches:  said wheelchair being a manual wheelchair.  (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)
As per claim 9, Sprogis explicitly teaches:  said mobility assistance device being a powered scooter.   (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with 
As per claim 12, Sprogis explicitly teaches:
a payment terminal including a processor and a first receiver, said first receiver configured to communicate with said processor; (Sprogis 2018/0374180 at paras. 51-53) (FIG. 6 illustrates a top view of an example of transit location 160, according to some embodiments of the present disclosure. In some embodiments, gate receiver 105 is positioned on a single gate cabinet of gate 110, while in other embodiments a first gate receiver 105 is positioned on a first gate cabinet of gate 110 and a second gate receiver 105 is positioned on a second gate cabinet of gate 110. Gate 105 may form a sufficiently large passageway to accommodate transit users both entering and exiting the restricted access area 102.)
a second receiver spaced from the first receiver and also configured to communicate with the processor; and (Sprogis 2018/0374180 at paras. 51-53) (FIG. 6 illustrates a top view of an example of transit location 160, according to some embodiments of the present disclosure. In some embodiments, gate receiver 105 is 
a mobility assistance device including a transmitter, said transmitter configured to receive payment information from a payment apparatus and transmit said payment information to said second receiver upon positioning of the transmitter in close proximity to the second receiver.  (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)
As per claim 16, Sprogis explicitly teaches:  further comprising: an electronic wire extending between and interconnecting the second receiver and the processor.  (Sprogis at paras. 44-46) (In some embodiments, location transmitter 154 includes an omni-directional antenna configured to repeatedly transmit location signal 
As per claim 18, Sprogis explicitly teaches:  said mobility assistance device including a structural member, said transmitter being fixed to said structural member.  (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)
As per claim 20, Sprogis explicitly teaches:  said mobility assistance device being a wheelchair or a powered scooter.  (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 
Claim 6 is substantially similar to claim 12, thus, it is rejected on similar grounds.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sprogis, U.S. Patent Application Publication Number 2018/0374180; in view of Huang, U.S. Patent Application Publication Number 2014/0065948.
As per claim 1, 
Sprogis explicitly teaches:  
a payment terminal including a processor and a first receiver, said first receiver configured to communicate with said processer; and (Sprogis 2018/0374180 at paras. 51-53) (FIG. 6 illustrates a top view of an example of transit location 160, according to some embodiments of the present disclosure. In some embodiments, gate receiver 105 is positioned on a single gate cabinet of gate 110, while in other embodiments a first gate receiver 105 is positioned on a first gate cabinet of gate 110 and a second gate receiver 105 is positioned on a second gate cabinet of gate 110. Gate 105 may form a sufficiently large passageway to accommodate transit users both entering and exiting the restricted access area 102.)
a second receiver spaced from the first receiver and also configured to communicate with the processor, said second receiver configured to receive payment information from a transmitter in communication with a payment apparatus, upon positioning of the transmitter in close proximity to said second receiver, (Sprogis 2018/0374180 at paras. 51-53) (FIG. 6 illustrates a top view of an example of transit location 160, according to some embodiments of the present disclosure. In some embodiments, gate receiver 105 is positioned on a single gate cabinet of gate 110, while in other embodiments a first gate receiver 105 is positioned on a first gate cabinet of gate 110 and a second gate receiver 105 is positioned on a second gate cabinet of 

Sprogis does not explicitly teach, however, Huang does explicitly teach:
said second receiver configured to be installed in a range from 0 inches to 30 inches above a floor surface, such that the second receiver is nearer to the floor surface than the first receiver is to the floor surface.  (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near field communication) for the mobile device 5312 can extend to the area around the remote peripheral 5314 and is not limited to the area near the mobile electronic device 5312. The distance between the first antenna 5302 and the second antenna 5304 can be at least about 0.1 meters, at least about 0.25 meters, at least about 0.5 meters, at least about 1 meter, at least about 2 meters, at least about 3 meters, at least about 5 meters, or longer. The distance between the first antenna 5302 and the second antenna 5304 can be less than or equal to 10 meters, less than or equal to 5 meters, less than or equal to 2 meters, although values outside these ranges can be used in some embodiments. In some cases, the signal can weaken as it is relayed from the first antenna 5302 to the second antenna 5304, or from the second antenna 5304 to the first antenna 5302. Accordingly, in some embodiments, the system can include a power source 5316 (e.g., the battery of the protective case) that is electrically coupled to the first antenna 5302 and/or to the second antenna 5304 and configured to amplify the power of the signal, as described herein. The battery 5316 of the first peripheral 5310 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis and Huang to provide said second receiver configured to be installed in a range from 0 inches to 30 inches above a floor surface, such that the second receiver is nearer to the floor surface than the first receiver is to the floor surface because it allows for more efficient communication and improved security.  (Huang at Abstract and paras. 204-206).
As per claim 4, Sprogis explicitly teaches:  further comprising: an electronic wire extending between and interconnecting the second receiver and the processor.  (Sprogis at paras. 44-46) (In some embodiments, location transmitter 154 includes an omni-directional antenna configured to repeatedly transmit location signal 156 throughout at least a portion of location 160. Location transmitter 154 may employ any one of various communication technologies including NFC, BLE, RFID, and the like. Location transmitter 154 may be directly coupled to gate processor 115 via a wired and/or wireless connection (as shown in FIG. 2). Additionally or alternatively, location transmitter 154 may be directly coupled to gate receiver 105 via a wired and/or wireless connection.)
As per claim 13, Sprogis does not explicitly teach, however, Huang does explicitly teach:  said second receiver configured to be installed in a range from 4 inches to 10 inches above the floor surface.  (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis and Huang to provide said mobility assistance device configured to be supported by a floor surface, said second receiver configured to be installed in a range from 0 inches to 30 inches above the floor surface, such that the second receiver is nearer to the floor surface than the first receiver is to the floor surface because it allows 
As per claim 14, Sprogis does not explicitly teach, however, Huang does explicitly teach:  said second receiver configured to be installed in a range from 4 inches to 10 inches above the floor surface.  (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near field communication) for the mobile device 5312 can extend to the area around the remote peripheral 5314 and is not limited to the area near the mobile electronic device 5312. The distance between the first antenna 5302 and the second antenna 5304 can be at least about 0.1 meters, at least about 0.25 meters, at least about 0.5 meters, at least about 1 meter, at least about 2 meters, at least about 3 meters, at least about 5 meters, or longer. The distance between the first antenna 5302 and the second antenna 5304 can be less than or equal to 10 meters, less than or equal to 5 meters, less than or equal to 2 meters, although values outside these ranges can be used in some embodiments. In some cases, the signal can weaken as it is relayed from the first antenna 5302 to the second antenna 5304, or from the second antenna 5304 to the first antenna 5302. Accordingly, in some embodiments, the system can include a power source 5316 (e.g., the battery of the protective case) that is electrically coupled to the first antenna 5302 and/or to the second antenna 5304 and configured to amplify the power of the signal, as described herein. The battery 5316 of the first peripheral 5310 can also be configured to provide electrical charge the mobile device 5312 (e.g., to power or recharge the mobile device 5312), as discussed herein)

Claim 2 is substantially similar to claim 14, thus, it is rejected on similar grounds.

Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Sprogis, U.S. Patent Application Publication Number 2018/0374180; in view of Huang, U.S. Patent Application Publication Number 2014/0065948; McClard, U.S. Patent Application Publication Number 2017/0178117.
As per claim 15, Sprogis and Huang do not explicitly teach, however, McClard does explicitly teaches:  said payment processing system further including a mat, said second receiver being disposed within the mat, said mat configured to overlie the floor surface and be traversable by the mobility assistance device.  (McClard US20170178117 at paras. 19-21) ( Embodiments provide for a novel technique that employs geo-fencing to verify the recipient's presence at a particular location, such as standing on a mat outside the front door of a house where the work is to be done. This is to ensure that the recipient is present at the location and the work is done before the payment is made. This provides the much-needed security and assurance to the sender. It is contemplated that geo-fencing refers to a virtual fence or barrier that uses global positioning system (GPS) or radio frequency identification (RFID) to define geographical boundaries.)

Claim 3 is substantially similar to claim 15, thus, it is rejected on similar grounds.

Claims 10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Sprogis, U.S. Patent Application Publication Number 2018/0374180; in view of Wallner, U.S. Patent Application Publication Number 2016/0247138.
As per claim 17, Sprogis does not explicitly teach, however, Wallner does explicitly teach:  said transmitter configured to transmit a magnetic signal, said first and second receivers configured to receive a magnetic signal (Wallner 2016/0247138 at paras. 5-6) (The present disclosure generally provides payment devices that are detachable from a mobile device and that are also configured to perform payment transactions associated with a mobile wallet of the mobile device. The detachable payment device may be implemented in the shape of a typical payment card (i.e., rectangular) or a stylus/electronic pen, for example. In order to communicate with the mobile device, the mobile wallet of the mobile device, and a POS terminal, the detachable payment device may use short range contactless transmissions such as, for 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis and Wallner to provide said transmitter configured to transmit a magnetic signal, said first and second receivers configured to receive a magnetic signal because it allows for more secure e-commerce payments.  (Wallner at Abstract and paras. 35-37).
Claim 10 is substantially similar to claim 17, thus, it is rejected on similar grounds.

Claims 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Sprogis, U.S. Patent Application Publication Number 2018/0374180; in view of Huang, U.S. Patent Application Publication Number 2014/0065948; in view of in view of Wallner, U.S. Patent Application Publication Number 2016/0247138.
As per claim 5, Sprogis and Huang do not explicitly teach, however, Wallner does explicitly teach:  said first and second receivers configured to receive a magnetic signal.   (Wallner 2016/0247138 at paras. 5-6) (The present disclosure generally provides payment devices that are detachable from a mobile device and that are also configured to perform payment transactions associated with a mobile wallet of the mobile device. The detachable payment device may be implemented in the shape of a typical payment card (i.e., rectangular) or a stylus/electronic pen, for example. In order to communicate with the mobile device, the mobile wallet of the mobile device, and a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis, Huang, and Wallner to said first and second receivers configured to receive a magnetic signal because it allows for more secure e-commerce payments.  (Wallner at Abstract and paras. 35-37).

Claims 11 and 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Sprogis, U.S. Patent Application Publication Number 2018/0374180; in view of Dean, U.S. Patent Application Publication Number 2019/0052637.
As per claim 19, Sprogis does not explicitly teach, however, Dean does explicitly teach:  said structural member comprising at least one of a frame member such as bracket, a fork, a brace, or an arm; a rigging; a bumper; an armrest or a footrest; a seat or a seat pan; a wheel assembly including a hub; and a body member such as a fender, apron, cover, or cowl.  (Dean US20190052637 at paras. 27-28) (disclosing a wheelchair)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis and Dean to provide said structural member comprising at least one of a frame member such as bracket, a fork, a brace, or an arm; a rigging; a bumper; an armrest or a footrest; a seat or a seat pan; a wheel assembly including a hub; and a body member 
Claim 11 is substantially similar to claim 19, thus, it is rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                          

/CHO KWONG/Primary Examiner, Art Unit 3698